DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments disclosed within Gergeley (US  2008/0228166 A1) in view of Hoad, C. L., et al. (2005). Uterine tissue development in healthy women during the normal menstrual cycle and investigations with magnetic resonance imaging. American journal of obstetrics and gynecology, 192(2), 648–654 (hereinafter, “Hoad”), Kupesic, S. et al. (2001). Assessment of endometrial receptivity by transvaginal color Doppler and three-dimensional power Doppler ultrasonography in patients undergoing in vitro fertilization procedures. Journal of ultrasound in medicine : official journal of the American Institute of Ultrasound in Medicine, 20(2), 125–134 (hereinafter, “Kupesic”), and Maged, A. M., et al. (2017). 3D ultrasound assessment of endometrial junctional zone anatomy as a predictor of the outcome of ICSI cycles. European journal of obstetrics, gynecology, and reproductive biology, 212, 160–165 (hereinafter, “Maged”).
Regarding claim 1, multiple embodiments taught by Gergeley teach a method of assessing uterine parameters via an apparatus (See Gergeley: Paras. 0011 (providing for a, "four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo(s),") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) including a processor (See Gergeley: Para. 0064 (providing an, "ultrasound machine with a computer")) … 
tracking, by the processor, a change in the uterine parameters (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) ... and 
predicting, by the processor, success of embryo implantation based on the change in the uterine parameters (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician"), 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point"), and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) ... 
wherein predicting the success of embryo implantation comprises determining ... when the embryo is to be implanted (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")), and therefore substantially what is described by claim 1.
However, multiple embodiments taught by Gergeley fails to teach the method comprising: determining, by the processor, uterine parameters including a junctional zone thickness and a junctional zone volume based on a plurality of ultrasound images of a uterus of a subject, the plurality of ultrasound images being obtained at predefined days within an in-vitro fertilization (IVF) cycle of the subject; tracking, by the processor, a change in the uterine parameters including the junctional zone thickness and the junctional zone volume and predicting, by the processor, success of embryo implantation based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume, wherein predicting the success of embryo implantation comprises determining an implantation location in the uterus of the subject wherein an embryo is to be implanted and a day within the IVF cycle when the embryo is to be implanted, based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume.
Nevertheless, Hoad teaches the method comprising: determining, by the processor, uterine parameters including a junctional zone thickness and a junctional zone volume based on a plurality of ultrasound images of a uterus of a subject (See Hoad: Pg. 649, Right Col., Sect. Data acquisition, Para. 1 (providing that, "junctional zone thickness measurements were carried out on the central slice using Analyze software … [v]olumes of the endometrium and junctional zone were also calculated with the Analyze region of interest program") and Pg. 652, Right Col., Para. 2 (clarifying that, "comparison of the 3-dimensional ultrasound and MRI data of the patients in this study showed that generally there was reasonable agreement")) ... tracking, by the processor, a change in the uterine parameters including the junctional zone thickness and the junctional zone volume (See Hoad: Pg. 651, Left Col., Sect. Morphometry, Para. 1 (discussing that, "[f]igures 3 and 4 show median tissue volumes and thickness that were measured over all volunteers, with data at each particular phase of the cycle"); Fig. 4 (showing, "how median junctional zone volume (solid line) and thickness (dashed line) vary over the menstrual cycle")).
While Kupesic teaches the plurality of ultrasound images being obtained at predefined days within an in-vitro fertilization (IVF) cycle of the subject (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks")) … wherein predicting the success of embryo implantation comprises determining an implantation location in the uterus of the subject wherein an embryo is to be implanted and a day within the IVF cycle when the embryo is to be implanted (See Kupesic: Page 126, Left Col., Para. 3 (providing that an, "aim of this prospective study was to correlate pregnancy rates for IVF-ET [In Vitro Fertilization-Embryo Transfer] procedures with data on endometrial thickness, endometrial morphology, and subendometrial perfusion obtained by transvaginal color Doppler ultrasonography on the day of ET") and Page 126, Right Col., Paras. 2-4 (clarifying that, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle ... Ultrasonography was performed after 2 weeks to confirm ... endometrial thickness [used to inform hormone administration] ... Transvaginal ultrasonographically directed oocyte retrieval was performed approximately 36 hours after ... [hormone] administration ... [and] blastocysts were transferred 5 days after oocyte retrieval")).
While Maged teaches predicting, by the processor, success of embryo implantation  based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume (See Maged: Pg. 161, Right Col., Para. 3 (providing that a, "conventional transvaginal ultrasound using the Voluson 730 Pro (General Electric Healthcare, Austria) ultrasound machine, with a realtime 4D micro-convex endovaginal curved linear probe (RIC5-9W) with frequency 5–9 MHz. The three dimensional volume box was then applied covering the entire uterus and then a three dimensional volume was generated by the automatic sweep of the mechanical transducer") and Pg. 164, Left Col. Para. 2 (clarifying that, "junctional zone thickness using 3D ultrasound is predictive for success of implantation. Our study found that the junctional zone thickness is relatively thinner in patients who became pregnant than in non pregnant patients")), wherein predicting the success … [is] based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume (See Maged: Pg. 161, Right Col., Para. 3 (providing that a, "conventional transvaginal ultrasound using the Voluson 730 Pro (General Electric Healthcare, Austria) ultrasound machine, with a realtime 4D micro-convex endovaginal curved linear probe (RIC5-9W) with frequency 5–9 MHz. The three dimensional volume box was then applied covering the entire uterus and then a three dimensional volume was generated by the automatic sweep of the mechanical transducer") and Pg. 164, Left Col. Para. 2 (clarifying that, "junctional zone thickness using 3D ultrasound is predictive for success of implantation. Our study found that the junctional zone thickness is relatively thinner in patients who became pregnant than in non pregnant patients")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 1 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 2, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein the uterine parameters further comprise at least one of an endometrium thickness (See Gergeley: Claim 10; Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the thickness ... of the endometrial lining of the uterine cavity")), an endometrium volume (See Kupesic: Page 127 (clarifying that, "the whole endometrial cavity was included in the volume sampling … [and that the] actual volume was calculated by a built-in computer program" and that in, "all of the patients endometrial measurements were related to successful implantation")), an endometrium pattern (See Kupesic: Page 127 (describing that, "[e]ndometrial morphology was classified as 1 of 3 main types of endometrial echo patterns: a triple-line pattern, a hypoechogenic endometrium surrounded by a hyperechogenic zone, and a homogeneous hyperechogenic pattern. In all of the patients endometrial measurements were related to successful implantation")), a uterine shape (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicomuate uterus")), or a uterine blood flow (See Gergeley: Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the ... perfusion of the endometrial lining of the uterine cavity")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 2 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 3, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein predicting the success of embryo implantation further comprises uterine receptivity (See Kupesic: Page 130 (discussing the, "well known [and important role] that uterine receptivity plays … in the success of assisted reproductive techniques")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 3 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 4, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein the method further comprises: determining at least one of adenomyosis (See Maged: Pg. 160, Left Col., Sect. Introduction, Para. 2 (providing that, "[t]hickening and disruption of the JZ appearance is strongly associated with uterine adenomyosis")), endometriosis, or structural anomalies in the uterus of the subject (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicomuate uterus. Thus, the present invention provides a maximal implantation potential (MIP) point as a target for embryo transfers")) based on the change in the uterine parameters (See Gergeley: Para. 0011 (providing for a, "three and four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo")) including the junctional zone thickness and the junctional zone volume (See Maged: Pg. 160, Left Col., Sect. Introduction, Para. 2 (providing that, "[t]hickening and disruption of the JZ appearance is strongly associated with uterine adenomyosis"), Pg. 161, Right Col., Para. 3 (providing that a, "conventional transvaginal ultrasound using the Voluson 730 Pro (General Electric Healthcare, Austria) ultrasound machine, with a realtime 4D micro-convex endovaginal curved linear probe (RIC5-9W) with frequency 5–9 MHz. The three dimensional volume box was then applied covering the entire uterus and then a three dimensional volume was generated by the automatic sweep of the mechanical transducer"), and Pg. 164, Left Col. Para. 2 (clarifying that, "junctional zone thickness using 3D ultrasound is predictive for success of implantation. Our study found that the junctional zone thickness is relatively thinner in patients who became pregnant than in non pregnant patients")) .
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 4 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 5, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein the method further comprises: determining a hormonal dosage for stimulation of the uterus of the subject within the IVF cycle, based on the change in the uterine parameters (See Kupesic: Page 126 (clarifying that, "on day 2 or 3 of the menstrual cycle, and subcutaneous administration of a 500-mg/d dosage of the gonadotropin-releasing hormone agonist buserelin acetate ... was begun ... [then ultrasonography] was performed after 2 weeks to confirm ... endometrial thickness ... [and that once] pituitary suppression was achieved, the dosage of buserelin acetate was reduced to 200 μg/d")) including the junctional zone thickness and the junctional zone volume (See Hoad: Pg. 651, Left Col., Sect. Morphometry, Para. 1 (discussing that, "[f]igures 3 and 4 show median tissue volumes and thickness that were measured over all volunteers, with data at each particular phase of the cycle"); Fig. 4 (showing, "how median junctional zone volume (solid line) and thickness (dashed line) vary over the menstrual cycle")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 5 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 6, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein the method further comprises: determining a path of a needle for the embryo implantation(See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
Regarding claim 7, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein the method further comprises: obtaining the uterine parameters of each of a plurality of subjects on predefined days of an IVF cycle of each of the plurality of subjects (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks to confirm … endometrial thickness")); comparing the uterine parameters of the subject with the uterine parameters of each of the plurality of subjects (See Kupesic: Pages 126 (providing that, "data analyzing endometrial measurements, morphology, and endometrial blood flow by both methods were compared with regard to the subsequent IVF outcome") and 128 (clarifying that the, "endometrial thickness varied in both groups: in the pregnant group it ranged from 9 to 15 mm, and in the nonpregnant group it ranged from 6 to l6 mm. Similarly, the endometrial volume varied between 2 and 8 mL in the pregnant group and between l and 9 mL in the nonpregnant group")); and predicting success of the embryo implantation based on a result of the comparison (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician,") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 7 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 8, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion), wherein the obtaining of the plurality of ultrasound images comprises: obtaining, by the processor, a mid-coronal plane view of the uterus of the subject from a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view" and also that the, "actual volume was calculated by a built-in computer program")), and sequentially segmenting, by the processor, a plurality of uterine layers from the mid-coronal plane (See Kupesic: Page 127 (clarifying that, "the endometrial volume was measured … in a number of parallel slices, which were about 1 to 2 mm apart. During the process of measuring, the location of the section was indicated in the other planes by the coordinated movement of small dot cursors")), and wherein a last segmented uterine layer is a junctional zone of the uterus of the subject (See Kupesic: Page 127 (providing that, "the endometrial volume was measured … by delineating the endometrial margin at the myometrial-endometrial interface from the fundus to the internal cervical os"))
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 8 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 9, multiple embodiments taught by Gergeley teach an apparatus for assessing uterine parameters (See Gergeley: Paras. 0011 (providing for a, "four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo(s),") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")), the apparatus comprising: a memory storing at least one instruction; and a processor configured to execute the at least one instruction stored in the memory configured to, when executed, cause the processor to (See Gergeley: Para. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician ... [via] a computer")) ... track a change in the uterine parameters (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) … and predict success of embryo implantation based on the change in the  uterine parameters (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician"), 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point"), and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) ... wherein predicting the success of embryo implantation comprises determining ... when the embryo is to be implanted (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
However, multiple embodiments taught by Gergeley fails to teach to determine, uterine parameters including a junctional zone thickness and a junctional zone volume based on a plurality of ultrasound images of a uterus of a subject, the plurality of ultrasound images being obtained on predefined days within an in-vitro fertilization (IVF) cycle of the subject, track a change in the uterine parameters including the junctional zone thickness and the junctional zone volume and predict success of embryo implantation based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume, wherein predicting the success of embryo implantation comprises determining an implantation location in the uterus of the subject wherein an embryo is to be implanted and a day within the IVF cycle when the embryo is to be implanted, based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume.
Nevertheless, Hoad teaches to determine, uterine parameters including a junctional zone thickness and a junctional zone volume based on a plurality of ultrasound images of a uterus of a subject (See Hoad: Pg. 649, Right Col., Sect. Data acquisition, Para. 1 (providing that, "junctional zone thickness measurements were carried out on the central slice using Analyze software … [v]olumes of the endometrium and junctional zone were also calculated with the Analyze region of interest program") and Pg. 652, Right Col., Para. 2 (clarifying that, "comparison of the 3-dimensional ultrasound and MRI data of the patients in this study showed that generally there was reasonable agreement")) ... track a change in the uterine parameters including the junctional zone thickness and the junctional zone volume (See Hoad: Pg. 651, Left Col., Sect. Morphometry, Para. 1 (discussing that, "[f]igures 3 and 4 show median tissue volumes and thickness that were measured over all volunteers, with data at each particular phase of the cycle"); Fig. 4 (showing, "how median junctional zone volume (solid line) and thickness (dashed line) vary over the menstrual cycle")).
While Kupesic teaches the plurality of ultrasound images being obtained on predefined days within an in-vitro fertilization (IVF) cycle of the subject (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks")) ... wherein predicting the success of embryo implantation comprises determining an implantation location in the uterus of the subject wherein an embryo is to be implanted and a day within the IVF cycle when the embryo is to be implanted (See Kupesic: Page 126, Left Col., Para. 3 (providing that an, "aim of this prospective study was to correlate pregnancy rates for IVF-ET [In Vitro Fertilization-Embryo Transfer] procedures with data on endometrial thickness, endometrial morphology, and subendometrial perfusion obtained by transvaginal color Doppler ultrasonography on the day of ET") and Page 126, Right Col., Paras. 2-4 (clarifying that, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle ... Ultrasonography was performed after 2 weeks to confirm ... endometrial thickness [used to inform hormone administration] ... Transvaginal ultrasonographically directed oocyte retrieval was performed approximately 36 hours after ... [hormone] administration ... [and] blastocysts were transferred 5 days after oocyte retrieval")).
While Maged teaches to predict success of embryo implantation based on the change in the  uterine parameters including the junctional zone thickness and the junctional zone volume (See Maged: Pg. 161, Right Col., Para. 3 (providing that a, "conventional transvaginal ultrasound using the Voluson 730 Pro (General Electric Healthcare, Austria) ultrasound machine, with a realtime 4D micro-convex endovaginal curved linear probe (RIC5-9W) with frequency 5–9 MHz. The three dimensional volume box was then applied covering the entire uterus and then a three dimensional volume was generated by the automatic sweep of the mechanical transducer") and Pg. 164, Left Col. Para. 2 (clarifying that, "junctional zone thickness using 3D ultrasound is predictive for success of implantation. Our study found that the junctional zone thickness is relatively thinner in patients who became pregnant than in non pregnant patients")), wherein predicting the success of embryo implantation … [is] based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume (See Maged: Pg. 161, Right Col., Para. 3 (providing that a, "conventional transvaginal ultrasound using the Voluson 730 Pro (General Electric Healthcare, Austria) ultrasound machine, with a realtime 4D micro-convex endovaginal curved linear probe (RIC5-9W) with frequency 5–9 MHz. The three dimensional volume box was then applied covering the entire uterus and then a three dimensional volume was generated by the automatic sweep of the mechanical transducer") and Pg. 164, Left Col. Para. 2 (clarifying that, "junctional zone thickness using 3D ultrasound is predictive for success of implantation. Our study found that the junctional zone thickness is relatively thinner in patients who became pregnant than in non pregnant patients")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 9 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 10, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the apparatus of claim 9 (See above discussion), wherein the uterine parameters comprise at least one of an endometrium thickness (See Gergeley: Claim 10; Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the thickness ... of the endometrial lining of the uterine cavity")), an endometrium volume (See Kupesic: Page 127 (clarifying that, "the whole endometrial cavity was included in the volume sampling … [and that the] actual volume was calculated by a built-in computer program" and that in, "all of the patients endometrial measurements were related to successful implantation")), an endometrium pattern (See Kupesic: Page 127 (describing that, "[e]ndometrial morphology was classified as 1 of 3 main types of endometrial echo patterns: a triple-line pattern, a hypoechogenic endometrium surrounded by a hyperechogenic zone, and a homogeneous hyperechogenic pattern. In all of the patients endometrial measurements were related to successful implantation")), a uterine shape (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicomuate uterus")), or a uterine blood flow (See Gergeley: Para. 0064 (providing a system which relies upon  "information ... obtained by ultrasonography of the ... perfusion of the endometrial lining of the uterine cavity")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 10 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 11, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: determine uterine receptivity (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow"))
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 11 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 12, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: determine at least one of adenomyosis (See Maged: Pg. 160, Left Col., Sect. Introduction, Para. 2 (providing that, "[t]hickening and disruption of the JZ appearance is strongly associated with uterine adenomyosis")), endometriosis, or structural anomalies in the uterus of the subject (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicomuate uterus. Thus, the present invention provides a maximal implantation potential (MIP) point as a target for embryo transfers")), based on the change in the uterine parameters (See Gergeley: Para. 0011 (providing for a, "three and four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo")) including the junctional zone thickness and the junctional zone volume (See Maged: Pg. 160, Left Col., Sect. Introduction, Para. 2 (providing that, "[t]hickening and disruption of the JZ appearance is strongly associated with uterine adenomyosis"), Pg. 161, Right Col., Para. 3 (providing that a, "conventional transvaginal ultrasound using the Voluson 730 Pro (General Electric Healthcare, Austria) ultrasound machine, with a realtime 4D micro-convex endovaginal curved linear probe (RIC5-9W) with frequency 5–9 MHz. The three dimensional volume box was then applied covering the entire uterus and then a three dimensional volume was generated by the automatic sweep of the mechanical transducer"), and Pg. 164, Left Col. Para. 2 (clarifying that, "junctional zone thickness using 3D ultrasound is predictive for success of implantation. Our study found that the junctional zone thickness is relatively thinner in patients who became pregnant than in non pregnant patients")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 12 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 13, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to determine a path of a needle for the embryo implantation (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
Regarding claim 14, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: obtain the uterine parameters of each of a plurality of subjects on predefined days of an IVF cycle of each of the plurality of subjects (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks to confirm … endometrial thickness")), compare the uterine parameters of the subject with the uterine parameters of each of the plurality of subjects (See Kupesic: Pages 126 (providing that, "data analyzing endometrial measurements, morphology, and endometrial blood flow by both methods were compared with regard to the subsequent IVF outcome") and 128 (clarifying that the, "endometrial thickness varied in both groups: in the pregnant group it ranged from 9 to 15 mm, and in the nonpregnant group it ranged from 6 to l6 mm. Similarly, the endometrial volume varied between 2 and 8 mL in the pregnant group and between l and 9 mL in the nonpregnant group")), and predict success of the embryo implantation based on a comparison result (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician,") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 14 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Regarding claim 15, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the apparatus of claim 9 (See above discussion), wherein the obtaining of the plurality of ultrasound images comprises: obtaining a mid-coronal plane view of the uterus from a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view" and also that the, "actual volume was calculated by a built-in computer program")); and sequentially segmenting a plurality of uterine layers from the mid- coronal plane (See Kupesic: Page 127 (clarifying that, "the endometrial volume was measured … in a number of parallel slices, which were about 1 to 2 mm apart. During the process of measuring, the location of the section was indicated in the other planes by the coordinated movement of small dot cursors")), and wherein a last segmented uterine layer is a junctional zone of the uterus of the subject (See Kupesic: Page 127 (providing that, "the endometrial volume was measured … by delineating the endometrial margin at the myometrial-endometrial interface from the fundus to the internal cervical os")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, and Maged to provide for the ultrasound facilitated in vitro fertilization method as described in claim 15 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." While Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI."
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gergeley in view of Hoad, Kupesic, and Maged as applied to claim 1 above, and further in view of Silverstein (US 9,521,961 B2).
Regarding claim 16, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged teach the method of claim 1 (See above discussion) … in a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view")), and therefore substantially what is described by claim 16.
However, multiple embodiments taught by Gergeley in view of the teachings of Hoad, the teachings of Kupesic, and the teachings of Maged fails to teach predicting a field of view of a needle to be displayed.
Nevertheless, Silverstein teaches predicting a field of view of a needle to be displayed (See Silverstein: Col. 26, Lines 5-7 (clarifying the, "guiding [of] a needle ... in connection with ultrasonic imaging of a targeted internal body portion ("target") of a patient") and Col. 26, Lines 54-65 (discussing the, "[d]epiction of the virtual needle image ... of the needle ... is performed ... by overlaying the needle image on the ultrasound image ... of the display ... algorithms of the system ... enable the projected path ... the target ... and area of probability ... to be determined and depicted on the display ... atop the ultrasound image ... of the target. The above prediction, detection, comparison, and depiction process is iteratively performed to continue tracking the movement of the needle ... in real-time")).
The multiple embodiments taught by Gergeley, the teachings of Hoad, the teachings of Kupesic, the teachings of Maged, and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostics in the field of obstetrics and gynecology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Gergeley, with the teachings of Hoad, Kupesic, Maged, and Silverstein to provide for the ultrasound facilitated in vitro fertilization method as described in claim 16 of the instant application. This is because Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo." Furthermore, because Hoad Page 649, Left Column, Paragraph 2 provides the motivation that their study was to, "monitor both endometrial and junctional zone morphometry during the normal menstrual cycle and to examine whether volumetric analysis provides improved information on tissue development compared with thickness measurements." Also, because Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures." Since Maged Page 165, Left Column, Paragraph 4 provides the motivation that their procedure, "is an inexpensive procedure that positively affects the ICSI outcome. Thus reducing the costs and burden ICSI failure imposes on each couple undergoing ICSI." While Silverstein provides in Column 47, Lines 17-24 that their teachings may be used in " gynecological procedures … to access an ovary to remove an egg for in vitro fertilization (IVF)." 
Response to Arguments
The Amendments filed November 14, 2022 have been entered. However, the Amendments filed November 14, 2022 have changed the scope of each and every claim. As necessitated by the amendments which changed the scope of the claims, and as discussed in detail above, the prior art based rejection of the claims has been has been modified. Otherwise, Applicant's arguments filed November 14, 2022  have been fully considered but they are not persuasive.
The Applicant asserts on page 9 of the Remarks:
Applicant submits that the cited references fail to disclose or render obvious the presently claimed combination of features recited in the independent claims. 
…
Gergeley, at most, discloses
… 
Also, Kepesic merely discloses
… 
Thus the cited references, either separately or in combination, fail to disclose or suggest at least determining an implantation 1ocation in the uterus of the subject wherein an embryo is to be implanted and a day within the IVF cycle when the embryo is to be implanted, based on the change in the uterine parameters including the junctional zone thickness and the junctional zone volume, as presently claimed. 
Therefore, the applied references fail to disclose or render obvious the above identified claim features recited in independent claims 1 and 9. As such, the rejections of claims 1 and 9 under 35 U.S.C. § 103 are improper.

In response, the Examiner respectfully disagrees with Applicant’s assertion that, “the cited references fail to disclose or render obvious the presently claimed combination of features recited in the independent claims.” In supporting this assertion Applicant suggests interpretations regarding the Gergeley and Kupesic references. Without conceding to these interpretations, Applicant’s assertions are considered moot in light of the scope changing amendments filed November 14, 2022. Furthermore, as provided in detail above in the section titled “Claim Rejections - 35 USC § 103” the claims as filed on November 14, 2022 are rendered obvious. For at least these and the above provided reasons Applicant’s assertions are not considered persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793